                                UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISION
                               DOCKET NO. 3:18-cv-00481-FDW-DCK


    LAUREN SWARINGER,                                      )
                                                           )
           Plaintiff,                                      )
                                                           )
    vs.                                                    )
                                                           )                            ORDER
    PSA AIRLINES, INC.,                                    )
                                                           )
           Defendant.                                      )
                                                           )

          THIS MATTER is before the Court on Defendant PSA Airlines, Inc.’s Motion to Dismiss

(Doc. No. 5) pursuant to the Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and Local

Rule 7.1. Because Plaintiff appears pro se, the Court issued a Roseboro notice (Doc. No. 9)

informing Plaintiff of the burden she carries in responding to Defendant’s Motion. Despite the

Court’s issuance of a Roseboro notice allowing Plaintiff additional time to respond, Plaintiff has

not responded or otherwise objected to the motion, and the time for doing so has expired.1 For the

reasons stated in the motion and supporting memorandum, Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE to refile with sufficient facts to establish subject matter jurisdiction and

state a claim upon which relief can be granted.

          IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. No. 5) is

GRANTED.

             IT IS SO ORDERED.




1
  The Court notes that after Defendant filed its Motion to Dismiss in this case, Plaintiff filed another lawsuit alleging
the same factual basis in her Complaint (See No. 3:18-cv-00531-FDW-DCK). It does not appear to the Court that
Plaintiff filed an Amended Complaint in response to Defendant’s Motion to Dismiss.

                                                           1
Signed: October 23, 2018




        2
